Exhibit 10.3

 

EXECUTION VERSION

 

Obligation GUARANTY AGREEMENT

 

BORROWER:

 

Falcon Global USA LLC. 

c/o SEACOR Marine Holdings, Inc.

7910 Main Street Second Floor

Houma, LA 70360

 

GUARANTOR:

 

SEACOR Marine Holdings, Inc.

7910 Main Street Second Floor

Houma, LA 70360

Telecopier No:

 

--------------------------------------------------------------------------------

 

THIS OBLIGATION GUARANTY AGREEMENT (this "Agreement"), dated as of February 8,
2018, is made by the undersigned guarantor (“Guarantor”) pursuant to that
certain Credit Agreement dated of even date herewith (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”) among Falcon
Global USA LLC. (“Borrower”), the other Loan Parties party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Issuing Bank and Security Trustee (in
such Administrative Agent capacity together with its successors and assigns in
such Administrative Agent capacity, the “Agent”), and the lenders from time to
time party thereto (each a “Lender” and collectively, the “Lenders”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

1.

Guarantee Of Secured Obligations. Guarantor hereby absolutely and
unconditionally agrees to, and by these presents does hereby, guarantee the
prompt and punctual payment, performance and satisfaction of the following
(collectively, the “Secured Obligations”): (i) all interest accruing on the
Loans from the Effective Date through the second anniversary of the Effective
Date (the “Obligation Termination Date”) pursuant to the terms of the Credit
Agreement, including without limitation all interest pursuant to Section 2.11(c)
of the Credit Agreement, and (ii) all participation fees accruing pursuant to
2.10(b) of the Credit Agreement from the Effective Date through the end of the
Final Testing Period (as defined herein), including any of the foregoing
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, whether or not allowed or allowable in
such proceeding, whether liquidated or unliquidated and whether now existing or
hereafter arising from the Effective Date through the Obligation Termination
Date.

 

Guarantor acknowledges that the Agent shall be entitled, in its sole and
absolute discretion, to determine: (i) the order in which the Agent will seek to
collect the liabilities of the Borrower and Loan Parties under the Credit
Agreement and the other Loan Documents, and (ii) the manner in which Lender will
seek to collect such liabilities, including, without limitation, whether by
seeking to realize on any collateral security now or hereafter granted to the
Agent by the Loan Parties, by the enforcement of the liabilities against the
Borrower or such other Loan Parties, by enforcement of any other guaranty by any
other Person of the Obligations or the Secured Obligations, or by a combination
of such methods.

 

 

--------------------------------------------------------------------------------

 

 

2.

Cash Flow Shortfall. If, for the period from the Effective Date to December 31,
2018 (the “Interim Testing Period”), there is a Cash Flow Shortfall (as defined
below), Guarantor shall, on or before forty-five (45) days following the end of
the Interim Testing Period, promptly deposit, into a blocked interest bearing
account (the “Blocked Account”) in the name of Guarantor subject to an account
control agreement with the Agent, cash collateral securing this Obligation
Guaranty in the amount of such Cash Flow Shortfall. Agent shall hold such cash
collateral securing this Obligation Guaranty until the determination of whether
and how much of a capital contribution is due pursuant to the following
sentence. If, for the period from the Effective Date to the second anniversary
of the Effective Date (the “Final Testing Period”), there is a Cash Flow
Shortfall, Guarantor shall, on or before forty-five (45) days following the end
of the Final Testing Period, make a cash capital contribution to the Borrower in
at least the amount of such Cash Flow Shortfall. Guarantor may use cash
collateral deposited pursuant to this Section 2 only toward the satisfaction of
its obligation to make a capital contribution pursuant to this Section 2. The
Agent shall return and/or release any remaining such cash collateral to
Guarantor promptly following receipt of financial reporting reasonably
satisfactory to the Agent demonstrating the amount of any such cash capital
contribution obligation pursuant to this Section 2 and the satisfaction of any
such obligation.

 

For any period, a “Cash Flow Shortfall” is the amount by which (a) interest
expense exceeds (b) Adjusted EBITDA minus (i) Capital Expenditures, minus (ii)
mandatory tax distributions minus (iii) principal payments on any indebtedness
other than under the Loans.

 

3.

Joint, Several and Solidary Liability. Guarantor's obligations and liabilities
under this Agreement shall be on a "solidary" or "joint and several" basis along
with Borrower to the same degree and extent as if Guarantor had been and/or will
be a co-borrower, co-principal obligor and/or co-maker of the Secured
Obligations. In the event that there are other guarantors, endorsers or sureties
of all or any portion of the Secured Obligations, Guarantor's obligations and
liability hereunder shall further be on a "solidary" or "joint and several"
basis along with such other guarantors, endorsers and/or sureties.

 

4.

Duration Of Guaranty. This Agreement and Guarantor's obligations and liabilities
hereunder shall terminate upon the latest to occur of (i) the Obligation
Termination Date, (ii) such time as all interest accrued through the Obligation
Termination Date under the Credit Agreement shall have been paid in full and
(iii) such time as the obligations pursuant to Section 2 hereof shall be Paid in
Full.

 

5.

Default. Upon the occurrence of an Event of Default, Guarantor unconditionally
and absolutely agrees to pay the then unpaid amount of the Secured Obligations.
Such payment or payments shall be made at the address for loan payments
specified in the Credit Agreement, immediately following demand by the Agent.

 

6.

Guaranty Absolute and Unconditional; Guarantor's Waivers. Unless and except as
otherwise provided herein or in the Credit Agreement, the obligations and
liabilities of Guarantor are irrevocable, continuing, absolute, unconditional
and not subject to any reduction, limitation, impairment or termination for any
reason other than the Secured Obligations having been Paid in Full. As such, to
the fullest extent permitted by applicable law Guarantor hereby waives now and
while this Guaranty remains in effect:

 

 

(a)

Notice of acceptance of this Agreement.

 

- 2 -

--------------------------------------------------------------------------------

 

 

 

(b)

Presentment for payment of the Secured Obligations, notice of dishonor and of
nonpayment, notice of intention to accelerate, notice of acceleration, protest
and notice of protest, collection or institution of any suit or other action by
the Agent in collection thereof, including any notice of default in payment
thereof, or other notice to, or demand for payment thereof, on any party.

 

 

(c)

Any right to require the Agent to notify Guarantor of any nonpayment relating to
any collateral directly or indirectly securing the Secured Obligations, or
notice of any action or nonaction on the part of Borrower, the Agent, or any
other guarantor, surety or endorser of the Secured Obligations.

 

 

(d)

Any rights to demand or require collateral security from Borrower or any other
Person as provided under applicable law or otherwise.

 

 

(e)

Any right to require the Agent to notify Guarantor of the terms, time and place
of any public or private sale of any collateral directly or indirectly securing
the Secured Obligations.

 

 

(f)

Any "one action" or "anti-deficiency" law or any other law which may prevent the
Agent from bringing any action, including a claim for deficiency, against
Guarantor, before or after the Agent's commencement or completion of any
foreclosure action, or any action in lieu of foreclosure.

 

 

(g)

Any election of remedies by the Agent that may destroy or impair Guarantor's
subrogation rights or Guarantor's right to proceed for reimbursement against
Borrower or any other guarantor, surety or endorser of the Secured Obligations,
including without limitation, any loss of rights Guarantor may suffer by reason
of any law limiting, qualifying, or discharging the Secured Obligations.

 

 

(h)

Any disability, lack of authority, or other defense, set-off, recoupment or
counterclaim of Borrower, or any other guarantor, surety or endorser, or any
other Person, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations or otherwise, or by reason of the cessation from any
cause whatsoever, other than Payment in Full of the Secured Obligations.

 

 

(i)

Any statute of limitations or prescriptive period, if at the time an action or
suit brought by the Agent against Guarantor is commenced, there is any
outstanding Secured Obligations of Borrower which is barred by any applicable
statute of limitations or prescriptive period.

 

 

(j)

Any disclosure of information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known or unknown to Agent or Lenders.

 

Guarantor warrants and agrees that each of the waivers set forth above is made
with Guarantor's full knowledge of its significance and consequences, and that,
under the circumstances, such waivers are reasonable and not contrary to public
policy or law. If any such waiver is determined to be contrary to any applicable
law or public policy, such waiver shall be effective only to the extent
permitted by law.

 

- 3 -

--------------------------------------------------------------------------------

 

 

7.

Guarantor's Subordination of Rights. In the event that Guarantor should for any
reason (a) advance or lend monies to Borrower, whether or not such funds are
used by Borrower to make payments under the Secured Obligations, and/or (b) make
any payments to Lenders or others for and on behalf of Borrower under the
Secured Obligations, and/or (c) make any payment to Lenders in total or partial
satisfaction of Guarantor's obligations and liabilities under this Agreement,
and/or if any of Guarantor's property is used to pay or satisfy any of the
Secured Obligations, Guarantor hereby agrees that any and all rights that
Guarantor may have or acquire to collect from or to be reimbursed by Borrower
(or from or by any other guarantor, endorser or surety of the Secured
Obligations) for any of the foregoing (collectively, the "Collection and/or
Reimbursement Rights"), whether Guarantor's Collection and/or Reimbursement
Rights arise by way of subrogation to the rights of the Lenders or otherwise,
shall in all respects, whether or not the Borrower is presently or subsequently
becomes insolvent, be subordinate, inferior and junior to the rights of the
Lenders (or any Affiliate of any Lender) to collect and enforce payment,
performance and satisfaction of Borrower’s then remaining Secured Obligations,
until such time as the Secured Obligations are Paid in Full. In the event of
Borrower’s insolvency or consequent liquidation of Borrower’s assets, through
bankruptcy, by an assignment for the benefit of creditors, by voluntary
liquidation, or otherwise, the assets of Borrower applicable to the payment of
claims of both the Lenders (or any Affiliate of any Lender) and Guarantor shall
be paid to the Lenders (and the Lenders’ applicable Affiliates) and shall be
first applied by the Lenders to the then remaining Secured Obligations.
Guarantor hereby assigns to the Lenders all claims which they may have or
acquire as a creditor against Borrower or any assignee or trustee of Borrower in
bankruptcy; provided that such assignment shall be effective only for the
purpose of assuring to the Lenders (and the Lenders’ applicable Affiliates)
Payment in Full of the Secured Obligations.

 

8.

Guarantor's Receipt of Payments. Guarantor further agrees to refrain from
attempting to collect and/or enforce any of Guarantor's Collection and/or
Reimbursement Rights against Borrower (or against any other guarantor, surety or
endorser of the Secured Obligations), arising by way of subrogation or
otherwise, until such time as all of the then remaining Secured Obligations are
Paid in Full. In the event that Guarantor should for any reason whatsoever
receive any payments from Borrower (or any other guarantor, surety or endorser
of the Secured Obligations) that Borrower (or such a third party) may owe to
Guarantor with respect to the Collection and/or Reimbursement Rights, Guarantor
agrees to accept such payment(s) in trust for and on behalf of the Lenders (and
the Lenders’ applicable Affiliates), advising Borrower (or the third party
payee) of such fact. Guarantor further unconditionally agrees to deliver
immediately such funds to the Agent, with such funds being held by Guarantor
over any interim period in trust for the Lenders.

 

9.

Additional Covenants. Guarantor agrees that the Agent or Lenders may, at their
sole option, at any time, and from time to time, without consent of or notice to
Guarantor, or any of them, and without incurring any responsibility to
Guarantor, and without impairing or releasing any of Guarantor's obligations or
liabilities under this Agreement:

 

 

(a)

Make additional secured and/or unsecured loans to Borrower;

 

 

(b)

Discharge, release or agree not to sue any party (including, but not limited to,
Borrower or any other guarantor, surety, or endorser of the Obligations or the
Secured Obligations), who is or may be liable for any of the Obligations or the
Secured Obligations;

 

 

(c)

Sell, exchange, release, surrender, realize upon, foreclose on by one or more
judicial or non-judicial sale, or otherwise deal with, in any manner and in any
order, any collateral directly or indirectly securing repayment of any of the
Secured Obligations, or fail to perfect any security interest or other Lien in
any such collateral or fail to act in any other manner with respect to any
collateral securing any part of the Secured Obligations;

 

- 4 -

--------------------------------------------------------------------------------

 

 

 

(d)

Alter, renew, extend, accelerate or otherwise change the manner, place, terms
and/or times of payment or other terms of any obligation or liability of any
party under any Loan Document or the Secured Obligations, or any part thereof,
including any increase or decrease in the rate or rates of interest on any of
the Obligations or the Secured Obligations;

 

 

(e)

Settle or compromise any of the Secured Obligations;

 

 

(f)

Subordinate and/or agree to subordinate the payment of all or any part of the
Secured Obligations, or the Lenders’ security rights in any collateral directly
or indirectly securing any such Secured Obligations, to the payment and/or
security rights of any other present and/or future creditors of Borrower;

 

 

(g)

Apply any payments and/or proceeds received from Borrower or others to other
loans and/or obligations and liabilities that Borrower may then owe to the
Lenders, whether or not the Secured Obligations subject to this Agreement then
remains unpaid; or

 

 

(h)

Enter into, deliver, modify, amend, rescind, or waive compliance with, any
instrument or arrangement evidencing, securing or otherwise affecting, all or
any part of the Secured Obligations or any Loan Document.

 

10.

No Impairment of Guarantor's Obligations. No course of dealing among the Agent,
the Lenders and the Borrower (or any other guarantor, surety or endorser of the
Secured Obligations), nor any failure or delay on the part of the Agent or any
Lender (or any Affiliate of any Lender) to exercise any of their rights and
remedies under this Agreement, the Credit Agreement, or any other Loan Document,
shall have the effect of impairing or releasing Guarantor's obligations and
liabilities to the Agent and the Lenders (and the Lenders’ applicable
Affiliates), or of waiving any of their rights and remedies under this
Agreement, the Credit Agreement, any other Loan Document or otherwise. Any
partial exercise of any rights and remedies granted to the Agent and the Lenders
(and the Lenders’ applicable Affiliates) shall furthermore not constitute a
waiver of any of their other rights and remedies; it being Guarantor's intent
and agreement that the Agent's and Lenders’ (and the applicable Lenders’
Affiliates’) rights and remedies shall be cumulative in nature.

 

11.

No Release of Guarantor. Guarantor's obligations and liabilities under this
Agreement shall not be released, impaired, reduced, or otherwise affected by,
and shall continue in full force and effect, notwithstanding the occurrence of
any event, including without limitation any one or more of the following events:

 

 

(a)

The death, insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution, or lack of authority (whether corporate,
partnership or trust) of Borrower (or any person acting on Borrower’s behalf),
or of any other guarantor, surety or endorser of the Obligations or the Secured
Obligations.

 

 

(b)

Any payment by Borrower, or any other party, to the Lenders (or any Affiliate of
any Lender) that is held to constitute a preferential transfer or a fraudulent
conveyance under any applicable law, or any such amounts or payment which, for
any reason, the Lenders are required to refund or repay to Borrower or to any
other Person.

 

- 5 -

--------------------------------------------------------------------------------

 

 

 

(c)

Any dissolution of Borrower, or any sale, lease or transfer of all or any part
of Borrower’s assets.

 

12.

Automatic Reinstatement. This Agreement and Guarantor's obligations and
liabilities hereunder shall continue to be effective, and/or shall automatically
and retroactively be reinstated, if a release or discharge has occurred, or if
at any time, any payment or part thereof to the Lenders (or any Affiliate of any
Lender) with respect to any of the Secured Obligations, is rescinded or must
otherwise be restored by the Lenders (or any Affiliate of any Lender) pursuant
to any insolvency, bankruptcy, reorganization, receivership, or any other debt
relief granted to Borrower or to any other party. In the event that the Agent or
Lenders (or any Affiliate of any Lender) must rescind or restore any payment
received in total or partial satisfaction of the Secured Obligations, any prior
release or discharge from the terms of this Agreement given to Guarantor shall
be without effect, and this Agreement and Guarantor's obligations and
liabilities hereunder shall automatically and retroactively be renewed and/or
reinstated and shall remain in full force and effect to the same degree and
extent as if such a release or discharge had never been granted. It is the
intention of the Lenders and Guarantor that Guarantor's obligations and
liabilities hereunder shall not be discharged except as provided in Section 4.

 

13.

Representations and Warranties By Guarantor. Guarantor represents and warrants
that there are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived, and Guarantor further represents and
warrants that:

 

 

(a)

Guarantor is solvent and the execution of this Agreement will not render
Guarantor insolvent.

 

 

(b)

Guarantor has the power and authority and legal right to execute and deliver
this Agreement and Guarantor's other Loan Documents and to perform Guarantor's
obligations and liabilities hereunder and thereunder. The execution and delivery
by Guarantor of this Agreement and Guarantor's other Loan Documents and the
performance of Guarantor's obligations and liabilities hereunder and thereunder
have been duly authorized by proper proceedings, and this Agreement and
Guarantor's other Loan Documents constitute the legal, valid and binding
obligations and liabilities of Guarantor enforceable against Guarantor in
accordance with the terms thereof, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

 

(c)

Neither the execution and delivery by Guarantor of this Agreement and
Guarantor's other Loan Documents, nor the consummation of the transactions
herein and therein contemplated, nor compliance with the provisions hereof and
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on Guarantor, or (ii) the provisions of any
indenture, instrument or agreement to which Guarantor is a party or is subject,
or by which Guarantor, or Guarantor's property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the property of Guarantor pursuant to the
terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by Guarantor, is required to be obtained by Guarantor in
connection with the execution and delivery of this Agreement and Guarantor's
other Loan Documents or the performance by Guarantor of Guarantor's obligations
and liabilities hereunder and thereunder or the legality, validity, binding
effects or enforceability of this Agreement and Guarantor's other Loan
Documents, except for filings to perfect Liens granted under Guarantor’s other
Loan Documents.

 

- 6 -

--------------------------------------------------------------------------------

 

 

 

(d)

Guarantor has agreed and consented to execute this Agreement and Guarantor's
other Loan Documents and to guarantee the Secured Obligations in favor of the
Lenders (and Lenders’ applicable Affiliates), at Borrower’s request and not at
the request of Lenders (or the Affiliates).

 

 

(e)

Guarantor will receive and/or has received a direct or indirect material benefit
from the transactions contemplated in this Agreement and/or arising out of the
Secured Obligations.

 

 

(f)

Guarantor has established adequate means of obtaining information from Borrower
on a continuing basis regarding Borrower’s financial condition.

 

 

(g)

The Agent and the Lenders and Lenders’ Affiliates have made no representations
to Guarantor as to the creditworthiness of Borrower. Guarantor acknowledges and
agrees that the Agent, Lenders (and Lenders’ Affiliates) shall not have any
obligation to investigate the condition or affairs of any other party for the
benefit of the Guarantor whether or not such Agent, Lenders (and Lenders’
Affiliates) knows or believes or has reason to know or believe that any such
fact or change is unknown to Guarantor, or might (or does) materially increase
the risk of the Guarantor as guarantor, or might (or would) affect the
willingness of the Guarantor to continue as a guarantor under this Agreement.

 

14.

Enforcement of Guarantor’s Obligations and Liabilities. Guarantor agrees that
following the occurrence of an Event of Default, should the Agent or the Lenders
deem it necessary to file an appropriate collection action to enforce
Guarantor’s obligations and liabilities under this Agreement, that this
Agreement is a guaranty of payment and not of collection and Agent or the
Lenders may commence such a civil action against Guarantor without the necessity
of first (i) attempting to collect the Obligations or the Secured Obligations
from Borrower or from any other guarantor, surety or endorser of the Obligations
or Secured Obligations, whether through filing of suit or otherwise, (ii)
attempting to exercise against any collateral directly or indirectly securing
repayment of any of the Obligations or the Secured Obligations, whether through
the filing of an appropriate foreclosure action or otherwise, or (iii) including
Borrower or any other guarantor, surety or endorser of any of the Obligations or
the Secured Obligations as an additional party defendant in such a collection
action against Guarantor. If there is more than one guarantor under this
Agreement, Guarantor additionally agrees that the Agent or the Lenders may file
an appropriate collection and/or enforcement action against any one or more of
them, without impairing the rights of the Agent or the Lenders against any other
guarantor under this Agreement. In the event that the Agent or the Lenders
should ever deem it necessary to refer this Agreement to any attorney-at-law for
the purpose of enforcing Guarantor’s obligations and liabilities hereunder, or
of protecting or preserving their rights hereunder, Guarantor agrees to
reimburse the Agent and the Lenders for the reasonable fees of such an attorney.
Guarantor additionally agrees that the Agent and the Lenders shall not be liable
for failure to use diligence in the collection of any of the the Secured
Obligations or any collateral security therefor, or in creating or preserving
the liability of any person liable on any such Obligations or Secured
Obligations, or in creating, perfecting or preserving any security for any such
Secured Obligations.

 

- 7 -

--------------------------------------------------------------------------------

 

 

15.

Additional Obligations of Guarantor. Guarantor has reviewed the Credit Agreement
and will at all times comply with any affirmative and negative covenants imposed
on, or with respect to, Guarantor under the Credit Agreement. Guarantor agrees
to keep adequately informed of any facts, events or circumstances which might in
any way affect Guarantor's risks under this Agreement. Guarantor further agrees
that the Lenders shall have no obligation to disclose to Guarantor any
information or material relating to Borrower, the Secured Obligations.

 

16.

Additional Documents; Financial Statements. Upon the reasonable request of the
Agent, Guarantor will, at any time, and from time to time, execute and deliver
to the Agent any and all such financial instruments and documents, and supply
such additional information, as may be necessary or advisable in the reasonable
opinion of the Agent to obtain the full benefits of this Agreement, provided
that no such instruments or documents are inconsistent with this Agreement.
Guarantor further agrees to provide the Agent with such financial statements and
other related information at such frequencies and in such detail as the Agent
may reasonably request.

 

17.

Transfer of Obligations. This Agreement is for the benefit of the Agent and the
Lenders and for such other Person or Persons as may from time to time become or
be the holders of all or any part of the Secured Obligations. This Agreement
shall be transferrable and negotiable with the same force and effect and to the
same extent as the Secured Obligations may be transferrable; it being understood
and agreed to by Guarantor that, upon any transfer or assignment of all or any
part of the Secured Obligations, the holder of such Secured Obligations shall
have all of the rights and remedies granted to the Lenders under this Agreement.
Guarantor further agrees that, upon any transfer of all or any portion of the
Secured Obligations, the Lenders may transfer and deliver any and all collateral
securing repayment of such Secured Obligations (including, but not limited to,
any collateral provided by Guarantor) to the transferee of such Secured
Obligations, and such collateral shall secure any and all of the Secured
Obligations in favor of such a transferee. Guarantor additionally agrees that
after any such transfer or assignment has taken place, the Lenders shall be
fully discharged from any and all liability and responsibility to Borrower and
Guarantor with respect to such collateral, and the transferee thereafter shall
be vested with all the powers and rights with respect to such collateral.

 

18.

Consent to Participation. Guarantor recognizes and agrees that the Lenders may,
from time to time, one or more times, transfer all or any part of the Secured
Obligations through sales of participation interests in such Secured Obligations
to one or more third party lenders. Guarantor specifically agrees and consents
to all such transfers and assignments, and Guarantor further waives any
subsequent notice of such transfers and assignment as may be provided under all
applicable laws. Guarantor additionally agrees that the purchaser of a
participation interest in the Secured Obligations will be considered as the
absolute owner of a percentage interest of such Secured Obligations and that
such a purchaser will have all of the rights granted under any participation
agreement governing the sale of such a participation interest. Guarantor waives
any rights of offset that Guarantor may have against the Lenders and/or any
purchaser of such a participation interest, and Guarantor unconditionally agrees
that the Lenders or such a purchaser may enforce Guarantor's obligations and
liabilities under this Agreement, irrespective of the failure or insolvency of
the Lenders or any such purchaser.

 

19.

Notices. Any notice and other communications provided pursuant to this Agreement
must be in writing and will be considered as given when received by hand or
facsimile transmission or one Business Day after delivery to an express courier,
or three Business Days after being deposited in the U.S. certified mail, postage
prepaid, addressed to the person to whom the notice is to be given at the
address shown above, in the case of Guarantor, or at the address set forth in
the Credit Agreement, in the case of the Agent and each Lender, or at such other
addresses as any party may designate to the others in writing.

 

- 8 -

--------------------------------------------------------------------------------

 

 

20.

Additional Guaranties. Guarantor recognizes and agrees that Guarantor may have
previously granted, and may in the future grant, one or more additional
guaranties of the Obligations or the Secured Obligations in favor of the Agent
and the Lenders (and Affiliates of the Lenders). Should this occur, the
execution of this Agreement and any additional guaranties on the part of
Guarantor will not be construed as a cancellation of this Agreement or any of
Guarantor's additional guaranties; it being Guarantor's full intent and
agreement that all such guaranties of the Obligations and the Secured
Obligations in favor of the Agent and the Lenders (and Affiliates of the
Lenders) shall remain in full force and effect and shall be cumulative in nature
and effect.

 

21.

Taxes.

 

 

21.1

Withholding Taxes; Gross-Up; Payments Free of Taxes. Any and all payments by or
on account of any obligation of Guarantor under this Agreement or any other Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Guarantor shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this section), the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

 

21.2

Payment of Other Taxes by Guarantor. Guarantor shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for, Other Taxes.

 

 

21.3

Evidence of Payment. As soon as practicable after any payment of Taxes by
Guarantor to a Governmental Authority pursuant to this Agreement or the other
Loan Documents, Guarantor shall deliver to the Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment, or other evidence of such payment
reasonably satisfactory to the Agent.

 

 

21.4

Indemnification by Guarantor. Guarantor shall indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under the Loan Documents) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Guarantor by a Lender (with a copy to the Agent), or
by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

 

- 9 -

--------------------------------------------------------------------------------

 

 

22.

Miscellaneous Provisions. The following miscellaneous provisions are a part of
this Agreement:

 

 

22.1

Amendment. No amendment, modification, consent or waiver of any provision of
this Agreement, and no consent to any departure by Guarantor therefrom, shall be
effective unless the same shall be in writing signed by a duly authorized
officer of the Agent and the Lenders (pursuant to the Credit Agreement), and
then shall be effective only as to the specific instance and for the specific
purpose for which given.

 

 

22.2

Caption Headings. Caption headings of the sections of this Agreement are for
convenience purposes only and are not to be used to interpret or to define their
provisions. In this Agreement, whenever the context so requires, the singular
includes the plural and the plural also includes the singular.

 

 

22.3

Construction. The provisions of this Agreement shall be in addition to and
cumulative of, and not in substitution, novation or discharge of, any and all
prior or contemporaneous guaranty or other agreements by Guarantor (or any one
or more of them) in favor of the Agent and the Lenders (and the Lenders’
Affiliates) or assigned to the Agent and the Lenders (and the Lenders’
Affiliates) by others, all of which shall be construed as complementing each
other. Nothing herein contained shall prevent the Agent and the Lenders (and the
Lenders’ Affiliates) from enforcing any and all such other guaranties or
agreements in accordance with their respective terms.

 

 

22.4

Governing Law. This Agreement shall be governed and construed in accordance with
the substantive laws of the State of New York.

 

 

22.5

Severability. If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the terms hereof,
such provision shall be fully severable. This Agreement shall be construed and
enforceable as if the illegal, invalid or unenforceable provision had never
comprised a part of it, and the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom. Furthermore, in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Agreement, a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and legal,
valid and enforceable.

 

 

22.6

Successors and Assigns Bound. Guarantor's obligations and liabilities under this
Agreement shall be binding upon Guarantor's successors, heirs, legatees,
devisees, administrators, executors and assigns.

 

 

22.7

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE
GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. EACH OF THE GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, THE AGENT (FOR ITSELF AND ON BEHALF OF THE LENDERS AND THEIR
AFFILIATES) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).

 

GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT AND
AGREES TO ITS TERMS. IN ADDITION, GUARANTOR UNDERSTANDS THAT THIS AGREEMENT IS
EFFECTIVE UPON GUARANTOR'S EXECUTION AND DELIVERY OF THIS AGREEMENT TO THE AGENT
AND THE LENDERS AND THAT THIS AGREEMENT WILL CONTINUE UNTIL TERMINATED. NO
FORMAL ACCEPTANCE BY THE AGENT AND THE LENDERS (OR THE LENDERS’ AFFILIATES) IS
NECESSARY TO MAKE THIS AGREEMENT EFFECTIVE.

 

[Remainder of page intentionally left blank; Signature page follows]

 

-10-

--------------------------------------------------------------------------------

 

 

 

GUARANTOR:

 

 

 

 

 

SEACOR MARINE HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Jesús Llorca 

 

 

Name:

Jesús Llorca

 

 

Title:

Executive Vice President

 

 

 

AGENT:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By: 

/s/ S.D. Milliken

 

 

Name:

S.D. Milliken

 

 

Title:

Authorized Officer 

 

 